Citation Nr: 0007710	
Decision Date: 03/22/00    Archive Date: 03/28/00

DOCKET NO.  98-12 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for impotence resulting 
from service-connected prostatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from November 1968 to 
June 1970.  He subsequently served in the United States Army 
Reserve from approximately November 1974 to September 1975 
and had additional periods of active duty for training in 
conjunction with that service, the dates of which are not 
shown in the record.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 15, 1997, rating decision by the 
Baltimore, Maryland, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied the veteran's claims 
for service connection for post-traumatic stress disorder 
(PTSD) and for impotence secondary to service-connected 
prostatitis.  The veteran testified at a hearing before the 
Board in Washington, D.C., on October 6, 1999, in connection 
with his appeal of those determinations.  


FINDINGS OF FACT

1.  The veteran's military service included a period of duty 
in Vietnam during which he received combat wounds; his 
decorations included the Purple Heart Medal, the Combat 
Infantryman Badge, and the Bronze Star Medal with V (for 
valor).  

2.  During his service in Vietnam, the veteran engaged in 
combat with the enemy. 

3.  The veteran has reported a number of stressful events 
that occurred during his Vietnam service; the credibility of 
his accounts is accepted without corroboration.  

4.  A preponderance of the credible medical evidence is 
against a finding that the veteran's current psychiatric 
disorder constitutes PTSD or is related to military service.  

5.  The veteran has established service connection for 
prostatitis, currently evaluated as 40 percent disabling; for 
fibroma of the right elbow joint, rated 10 percent disabling, 
for osteoarthritis of the right knee, rated 10 percent 
disabling; and for tumefaction of the left deltoid area, 
rated noncompensable; the combined rating for service-
connected disabilities is 60 percent.  

6.  The record includes competent evidence that the veteran's 
current impotence is related to service-connected 
prostatitis.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.304(f) (1999).  

2.  The claim of entitlement to service connection for 
impotence secondary to service-connected prostatitis is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (Table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Impotence due to Prostatitis

Factual Background.  The veteran's service medical records 
contain no reference to impotence.  By a rating decision of 
December 27, 1970, the RO granted service connection for 
prostatitis and assigned a noncompensable rating.  

The veteran underwent a special VA genitourinary examination 
in September 1980.  There were no complaints or findings of 
impotence.  The diagnosis was chronic prostatitis. 

The veteran requested an increased rating for prostatitis in 
June 1996.  In support of his application he submitted 
statements from a private physician, D. W. McDermott, M.D., 
dated in January, February, March and June 1996 which 
described treatment with multiple medications for recurrent 
prostatitis and difficulty with erections.  In February 1996, 
Dr. McDermott stated that the veteran's "impotence problem is 
related to his chronic prostatitis which [he had] seen many 
times in men in their forties, but as noted on his labs he 
had with him today, his testosterone is marginally low."

The veteran underwent a VA urology examination in October 
1996.  He complained of difficulty voiding, with frequency, 
nocturia, suprapubic pressure, and dysuria, straining to 
void, as well as impotence.  On examination the prostate was 
enlarged, tender to palpation, boggy, and smooth with no 
nodules.  He experienced occasional incontinence of urine for 
which he wore a pad in his undergarments.  The diagnosis was 
chronic prostatitis.  The veteran underwent a further VA 
urology examination in November 1996.  He described a history 
of impotence occurring during the preceding seven months.  He 
related that he had a normal libido and a desire for sexual 
activity but was unable to achieve an erection satisfactory 
for vaginal penetration and that this occurred more than 
90 percent of the time.  Treatment with Yocon increased his 
libido but did not change his sexual performance.  The 
diagnoses were chronic prostatitis and impotence, probable 
organic etiology.  

Subsequent statements from Dr. McDermott dated in March 1997 
and June 1998 have been received in support of the veteran's 
claim. 

The veteran testified at a hearing before the Board on 
October 6, 1999.  He stated that Dr. McDermott had prescribed 
Viagra but that it had just made him sick and he had had to 
stop taking it.  He argued that the impotence was the result 
of his service-connected prostatitis.  After the hearing, the 
record was kept open for a period of 40 days to allow the 
veteran to submit additional evidence.  In November 1999 he 
submitted an additional statement from Dr. McDermott 
regarding impotence and prostatitis.  The statement noted 
that the veteran had been "unable to get an erection with his 
prostatitis."  

Analysis.  VA regulations provide that service connection may 
be also granted for any disease that is proximately due to or 
the result of a service-connected disability.  38 C.F.R. 
§ 3.310(a) (1999).  

The preliminary requirement for establishing entitlement to 
any VA benefit is that the applicant submit a claim which is 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The United States Court of Veterans 
Appeals (Court) has defined a well-grounded claim as "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation."  Such a claim need not be 
conclusive, but only plausible, to satisfy the initial burden 
of § 5107.  Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  

Once the claimant's initial burden of submitting a well-
grounded claim has been met, the VA is obligated under 
38 U.S.C. § 5107(a) to assist the claimant in developing the 
facts pertinent to the claim.  In Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997), cert. denied sub nom Epps v. West, 118 
S. Ct. 2348 (1998), the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) held that, under 
38 U.S.C. § 5107(a), the VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the Court issued a 
decision holding that the VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
by competent evidence.  Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997) quoting Epps v. Brown, 9 Vet. App. 341, 343-344 
(1996).  First, there must be competent medical evidence of a 
current disability (a medical diagnosis).  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992)  Second, there must be evidence 
of an incurrence or aggravation of a disease or injury 
incurred in service (lay or medical evidence). Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. 
App. 465 (1994).  Third, there must be a nexus between the 
in-service injury or disease and the current disability 
(medical evidence or the legal presumption that certain 
disabilities manifest within certain periods are related to 
service).  Grottveit v. Brown, 5 Vet. App. 91; Lathan v. 
Brown, 7 Vet. App. 359 (1995).  For the purpose of 
determining whether a claim is well grounded, the credibility 
of the evidence is presumed.  See Robinette v. Brown, 8 Vet. 
App. 69, 75 (1995).  

Where the claim involves a question of medical diagnosis or 
medical causation, lay assertions of medical causation or 
diagnosis cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a) (West 1991); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Grottveit, 5 Vet. App 91 
(1991); see also, Tirpak v. Derwinski, 2 Vet. App 609 (1992) 
(To be well-grounded, a claim must be supported by evidence 
that suggests more than a purely speculative basis for an 
award of benefits; medical evidence is required, not just 
allegations).  

In the present case, the veteran does not contend that his 
current impotence, which became manifest in about 1996, was 
present during his period of active military service but 
instead maintains that its onset is related to the chronic 
recurrent prostatitis for which he has established 
entitlement to service connection and which is shown to be 
substantially disabling.  The determination as to whether the 
impotence was caused by prostatitis is medical in nature and 
cannot be based on independent medical judgment by the Board.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The medical 
evidence of record pertaining to impotence consists of VA 
examination reports and statements received from Dr. 
McDermott, the veteran's treating physician, but the February 
1996 statement from Dr. McDermott is the only document 
specifically addressing the question of causation.  The 
stated conclusion therein that the disorder is at least in 
part caused by prostatitis constitutes competent medical 
evidence of a relationship between the current disability and 
the service-connected prostatitis.  The opinion is sufficient 
to satisfy the evidentiary requirements established by the 
various decisions of the Court.  Epps, Caluza, Id.  

The veteran's claim for service connection for impotence 
secondary to service-connected prostatitis is therefore well 
grounded.  The finding of a well-grounded claim is not the 
equivalent of an ultimate finding of entitlement to service 
connection.  A review of the merits of the claim will be 
undertaken following completion of the evidentiary 
development discussed in the remand portion of this decision 
below.  

II.  Service Connection for PTSD

Factual Background.  The veteran's service medical records, 
including records relating to his Reserve service, contain no 
reference to complaints or findings of psychiatric 
abnormality.  

The veteran underwent a VA neuropsychiatric examination in 
September 1990 in connection with a claim for service 
connection for headaches.  He stated that he felt a good deal 
of tension and had nightmares about things he saw in Vietnam.  
On examination he smiled frequently but there was a good deal 
of tension underneath.  The examiner felt that the veteran 
obviously felt on edge but managed this by keeping his 
interpersonal relationships as uncomplicated as possible.  
The diagnosis was anxiety, fairly mild.  

The veteran filed his original claim for service connection 
for PTSD related to combat experiences in Vietnam in April 
1997.  

Received in support of the claim were VA outpatient progress 
notes dated from January to March 1997.  In the earliest 
entry, dated January 24, 1997, it was reported that the 
veteran had been referred because of complaints of 
nightmares, insomnia, fear of going out at night, 
irritability and intermittent explosiveness.  He reported an 
incident where he had hit the ground after a car backfiring 
thinking it was a firearm and that he was under attack.  His 
affect was appropriate and his mood varied from being subdued 
to being animated to being teary eyed.  He reported several 
incidents in Vietnam that still haunted him including:  
(1) Shooting a girl in the middle of the night because she 
was suspected of being a Vietcong, (2) assaulting a fellow 
soldier and breaking his jaw for falling asleep while they 
were setting up an ambush, (3) seeing a Vietcong pushed out 
of a helicopter because he refused to talk to an 
interrogator, (4) being a participant in torture, and 
(5) killing a suspected Vietcong when he could have taken him 
prisoner.  The diagnosis was post-traumatic stress disorder.  
The examiner referred the veteran to a VA stress recovery 
program, where he was seen three days later.  The veteran 
stated that he did not go anywhere, that he had periods of 
depression with suicidal thought, and that his symptoms 
included waking up drenched in sweat, and insomnia.  The 
diagnosis was rule out PTSD/depression.  Medication was 
prescribed.  The veteran was seen again in March 1997.  He 
was sleeping okay with the medication.  There was no other 
significant change.  He was still dysphoric 
(angry/depressed).  The diagnosis was PTSD. 

The veteran underwent a VA psychiatric examination in January 
1997.  He was currently working driving a mail truck.  He 
stated that he did not trust people and did not go places 
with his wife because people were out to get him.  He was 
convinced that no one liked him and was afraid of people.  He 
stated that he occasionally woke up sweating.  He did not 
describe clear-cut nightmares associated with his war 
experiences.  The examiner reported that the veteran did not 
suffer from flashbacks and was not hypervigilant.  He 
indicated that he spent nearly 35 minutes with the veteran 
and at the end of the session the veteran told him he had 
asked only five questions.  The veteran seemed suspicious 
about the interview.  The examiner believed that the veteran 
was in no way preoccupied with thoughts of his war 
experiences and was difficult to interview because he kept 
repeating questions and saying he did not understand the 
question.  The examiner did not believe the veteran was 
psychotic or that he had ever been psychotic but that there 
was a paranoid tinge to his thinking.  The diagnosis was 
paranoid personality.  

The veteran was admitted to a VA hospital in June 1997.  He 
described nightmares regarding events in Vietnam involving 
close calls, shooting people, seeing friends die, being 
pinned down and torturing people.  On mental status the 
veteran was coherent and spontaneous and showed a full range 
of affect with a mood of hostile depression.  It was reported 
that his Vietnam-related stressors were persistently 
reexperienced through distressing recollections and recurrent 
distressing dreams several times a week and that he 
experienced moderate psychological stressors and exposures, 
reminders or trauma-related stressors as well as moderately 
sociological reactivity to such reminders.  The veteran was 
discharged with Axis I diagnosis of post-traumatic stress 
disorder and recurrent major depressive episodes.  The 
discharge summary contained the following passage:  

He experiences moderate psychological 
distress at exposures, reminders or 
trauma-related stressors as well as 
moderately sociological reactivity to 
such reminders once or twice a week.  He 
reports no dissociative flashback 
episodes within the last month, but had 
mild to moderate dissociative tendencies 
secondary to PTSD.  [The veteran] 
experiences almost daily avoidance of 
stimuli associated with the trauma as 
evidenced by moderate efforts to avoid 
thoughts and feelings as well as stimuli 
that arouse recollections of the trauma.  
However, he reports only mild amnesia for 
his inservice stressors.  He shows 
significant emotional numbing and more 
social avoidance and estrangement from 
all people.  He reports vague complaints 
of a sense of foreshortened future 
without specifying longevity.  He also 
endorses the following hyperarousal 
symptoms:  Severe sleep disturbance, 
frequent reports of irritability and 
outbursts of anger, frequent difficulty 
with concentration infrequent (sic), but 
moderate to severe, startle reaction to 
loud, unexpected noises.  

The veteran underwent a VA psychiatric examination in 
February 1998 by a panel to two VA psychiatrists.  He 
described combat encounters which involved atrocities toward 
Vietcong or Vietnamese civilians and seeing dead American 
soldiers who were apparently mutilated.  He related that he 
would have liked to have continued longer in the Reserves but 
had been forced out because he had put in the maximum number 
of years allowed.  He had no misgivings about being called 
back to active duty to participate in the Persian Gulf War.  
He described feelings of feeling lonely and having difficulty 
connecting with other people.  He reported a short temper, 
sleeping problems, and nightmares regarding aggressive acts 
in Vietnam.  He brought a number of photographs of Vietnam to 
the examination.  He was rather suspicious throughout the 
interview and attempted to distance himself by suggesting 
that the interviewers could not possibly understand him since 
neither had been to Vietnam.  His mood was lonely and his 
affect was neutral and normal in range.  On gross examination 
he appeared cognitively intact.  The diagnosis on Axis I was 
anxiety disorder, not otherwise specified, and dysthymia.  
The diagnosis on Axis II was paranoid personality traits.  
The report included the following comments:  

[The] veteran has some symptoms which 
suggest an anxiety disorder, and could be 
treated in the paradigm of a post-
traumatic stress disorder, however, he 
does not meet criteria for DSM IV post-
traumatic stress disorder.  Particular 
note he does not have Part II of 
Criterion A for this disorder.  No doubt 
his experiences in Vietnam are quite 
horrific, but at that time, his responses 
to these situations involved him 
maintaining adequate control over the 
situation and in fact, the [incidents] 
that are most disturbing to him, he, in 
fact did have some measure of control 
over the nature and degree of the trauma.  
Further, this veteran's current level of 
function, while somewhat impaired in the 
social realm, does reflect a rather good 
level of functioning....thus, most likely 
this patient has a mixture of both an 
affective and mostly depressive disorder 
and an anxiety disorder, but not PTSD and 
his level of function is still good.  

At the October 1990 hearing before the Board, the veteran and 
his representative disputed the validity of the findings 
reported at the February 1998 examination, arguing that it 
showed no psychometric diagnostic testing such as the MMPI or 
the Combat Inventory Profile or the Beck Inventory.  He 
criticized the report as being only a single report rather 
than two separate reports, one by each examiner.  The veteran 
provided additional testimony concerning his current symptoms 
and his experiences in service.  He requested that another 
psychiatric examination to include psychological testing be 
performed if the appeal could not be allowed on the present 
record.  At the hearing the veteran submitted photocopies of 
a number of photographs taken in Vietnam which appear to show 
dead bodies.  

Analysis.  In general, under the applicable VA law and 
regulations, service connection may be granted if the weight 
of the evidence establishes that a disability was incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 1110 (wartime), 1131 (peacetime) (West 1991 & Supp. 1998).  
38 C.F.R. § 3.303(a) (1999).  VA regulations also provide 
that, notwithstanding the lack of a diagnosis in service, 
service connection may be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertaining to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.303(d) (1999); see Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).  

The veteran has clearly satisfied his initial burden of 
submitting a well grounded PTSD claim.  The record on appeal 
includes outpatient treatment records and a January 1997 
hospitalization report containing a diagnosis of PTSD.  The 
medical evidence of a current PTSD diagnosis is sufficient 
both to identify the current disability and describe a 
generalized connection between the disability and service.  
Cohen v. Brown, 10 Vet. App. 128 (1997); Caluza, Id.; 
Grottveit  v. Brown, 5 Vet. App. 91 (1991).  The record also 
contains presumed-to-be-credible lay evidence regarding the 
circumstances of service and the occurrence of a PTSD 
stressor.  Where the determinative issue does not require 
expertise, lay testimony may suffice by itself to satisfy the 
well-groundedness requirement.  See Caluza, Grottveit, Id; 
Heuer v. Brown 7 Vet. App. 379, 385 (1995); Cohen, Id.  

The VA is obligated by statute to provide assistance in the 
development of facts pertinent to a well-grounded claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§ 3.103, 3.159 
(1999).  The duty to assist requires that medical records and 
medical examinations be obtained where indicated by the facts 
and circumstances of the individual case.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  In this case, all 
available service department and VA medical records have been 
obtained.  Since the veteran has not indicated that he has 
been treated for his psychiatric symptoms by a private 
physician or specified any additional documents which would 
support his claim, no attempts to obtain additional 
information from private sources is warranted.  Olson v. 
Principi, 3 Vet. App. 480 (1992).  The veteran has been 
examined twice by the VA in connection with his PTSD claim, 
including an examination by a panel of two psychiatrists 
performed for the express purpose of reconciling the 
conflicting evidence as to the current psychiatric diagnosis.  
These actions are sufficient to satisfy the Board's statutory 
obligations.  For the reasons discussed below, the veteran's 
various criticisms of the February 1998 panel examination are 
not compelling and do not warrant the scheduling of a 
reexamination.  The Board finds that no additional effort on 
the part of the VA to assist the veteran in the development 
of his PTSD claim is indicated or warranted.  

A VA regulation, 38 C.F.R. § 3.304 (1999), sets forth the 
substantive elements required to establish service connection 
for PTSD.  The version of the regulation in effect before 
March 7, 1997, provided that service connection for PTSD 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  If the claimed stressor was 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation was accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed stressor.  38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(f).

Effective March 7, 1997, the regulation was amended to read 
as follows:  

Service connection for PTSD requires 
medical evidence diagnosing the condition 
in accordance with Sec. 4.125(a) of this 
chapter, a link, established by medical 
evidence, between current symptoms and an 
in-service stressor; and credible 
supporting evidence that the claimed 
inservice stressor actually occurred.  If 
the evidence establishes that the veteran 
engaged in combat with the enemy and the 
claimed stressor is consistent with the 
circumstances, conditions, and hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of 
this part and the claimed stressor is 
related to that prisoner-of-war 
experience, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions and hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.  

38 C.F.R. § 3.304(f) (effective May 7, 1997).  Authority: 38 
U.S.C.A. § 1154(b) (West 1991); 

When a change occurs in an applicable statute or regulation 
after a claim has been filed but before a final decision has 
been rendered, the Board must apply the version which is most 
favorable to the claimant, unless Congress has expressly 
provided otherwise or has authorized VA to provide otherwise 
and VA has done so.  Karnas v. Derwinski, 1 Vet. App. 
308(1991).  As the Board finds herein that the veteran does 
not have PTSD, neither the new nor the old version of 38 
C.F.R. § 3.304(f) is favorable to his claim.  

The evidence necessary to establish the occurrence of a 
stressor for PTSD varies, depending on whether or not the 
veteran "was engaged in combat with the enemy."  Zarycki v. 
Brown, 6 Vet. App. 91 (1993).  Adjudication of a PTSD claim 
therefore requires evaluation of the evidence in light of the 
place, type, and circumstances of service.  If the veteran's 
service involved actual combat with the enemy, he is entitled 
by virtue of 38 U.S.C.A. §  1154(b) (West 1991) to have his 
claim reviewed under a relaxed evidentiary standard; where it 
is determined that the veteran was engaged in combat with the 
enemy and the claimed stressors are related to such combat, 
the veteran's lay testimony regarding claimed stressors must 
be accepted as conclusive as to their occurrence, and no 
further development or corroborative evidence will be 
required, provided that the veteran's testimony is 
"satisfactory" and "consistent with the circumstances, 
condition, or hardships of such service."  Zarycki, Id., 
Caluza , Id.  For combat veterans alleging a combat-related 
disability, 38 U.S.C.A. § 1154(b) allows the use of lay 
evidence to establish service incurrence of a disability both 
in establishing the well groundedness of the claim and in the 
determination as to the merits of such claim.  38 U.S.C.A. 
§ 1154(b) (West 1991 & Supp. 1998); 38 C.F.R. § 3.304(d) 
(1999); see also Collette v. Brown, 82 F.2d 389, 392-93 (Fed. 
Cir. 1996); Libertine v. Brown, 9 Vet. App. 521 (1996); 
Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996).  The applicability of this provision to 
PTSD claims is in fact the foundation of the PTSD regulation, 
38 C.F.R. § 3.304(f), and has been incorporated into the 
analysis of numerous decisions of the Court.  See Cohen v. 
Brown, 10 Vet. App. 128 (1997); Zarycki v. Brown, 6 Vet. 
App. 91 (1993), West (Carelton) v. Brown, 7 Vet. App. 70 
(1994).  

The veteran has reported a number of events which he claims 
to have witnessed in service and which constitute the claimed 
stressors for PTSD.  The stressor events are not of a type 
that would be likely to be documented in the official record.  
However, the veteran is clearly a combat veteran for PTSD 
purposes by virtue of the fact that he received the Combat 
Infantryman Badge for combat operations as well as the Purple 
Heart Medal for wounds received in combat, and because of 
that status he is entitled to the benefit of the relaxed 
evidentiary standards allowed by 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.304(d).  His allegations regarding inservice 
stressors for PTSD must be accepted as credible despite the 
lack of corroborating documentation.  

By contrast, the regulatory requirements that there be a 
current diagnosis of PTSD and a nexus between current 
disability and inservice trauma may be satisfied only through 
medical evidence, regardless of which version of the 
regulation is applied.  Cohen, Id.  In the present case, the 
diagnostic evidence is conflicting as to the identity of the 
veteran's current psychiatric pathology.  At the earliest 
psychiatric evaluation shown in the record, performed in 
September 1970 at the time of the veteran's original 
application for benefits, mild anxiety was reported.  After 
receipt of the veteran's claim for service connection for 
PTSD in November 1996, a VA psychiatric examination was 
performed, in January 1997, which resulted in a diagnosis of 
paranoid personality.  Later that same month, the veteran 
sought outpatient treatment for PTSD and was referred to a 
PTSD program where PTSD was diagnosed on two occasions, in 
January and again in March 1997.  The hospitalization of the 
veteran in June 1997 led to a diagnosis of PTSD.  In the face 
of these conflicting diagnostic judgments, the RO sought to 
reconcile the discrepancy by obtaining a further examination 
by a panel of psychiatrists.  Both of the examiners concluded 
that a PTSD diagnosis was not established, and the Board must 
now determine which of the diagnoses of record should control 
the outcome of the claim. 

To comply with the statutory requirements of 38 U.S.C. § 
7104(d) to provide "reasons or bases" for its decisions, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. 
App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994); 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).  The Board has 
the authority to "discount the weight and probity of evidence 
in the light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Brown, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. .As is true with any piece of evidence, 
the credibility and weight to be attached 
to these opinions [are] within the 
province of the adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The determination as to credibility is in the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The record provides no basis for differentiating among the 
level of skill or expertise of the physicians who have 
expressed opinions as to the presence or absence of PTSD; all 
must be assumed to be competent medical professionals.  The 
opinions favorable to a finding of PTSD consists primarily of 
a January 24, 1997, outpatient treatment entry and the report 
of the June 1997 hospitalization, both of which itemize a 
number of symptoms attributed to PTSD.  The outpatient 
treatment reports note a number of psychiatric symptoms but 
do not specifically enumerate enough of the specific 
manifestations required by version III-R or IV of the 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
III-R) (DSM-IV) of the American Psychiatric Association to 
support a diagnosis of PTSD.  The hospitalization report, 
particularly the portion quoted above, consists largely of a 
list of pathological findings described exclusively in the 
language of the diagnostic criteria.  Essentially no raw data 
or analysis of the significance of the findings is set forth.  

The report of the panel of psychiatrists may be distinguished 
because, unlike any of the medical documents containing a 
diagnosis of PTSD, it was based on a review that included a 
study of the veteran's entire file and was less dependent on 
information received from the veteran directly.  More 
importantly, the report contained a critical evaluation of 
the findings observed on examination as they relate to the 
criteria for a PTSD diagnosis.  The examiners conceded the 
existence of some PTSD symptoms but noted the absence of 
others which are required to support the diagnosis, noting in 
particular the lack of findings under Part II of Criterion A 
for a PTSD diagnosis (requiring that the individual's 
response to the traumatic event have "involved intense fear, 
helplessness, or horror").  This conclusion is credible and 
consistent with the record, and the Board does not have the 
discretion to disregard it.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  The VA panel evaluation sets forth 
extensive detail and provides a "thorough and contemporaneous 
medical examination."  See Stanton v. Brown, 5 Vet. App. 563 
(1993).  The panel provided an unequivocal statement that 
supports the conclusion that the veteran does not have PTSD.  
The conclusion so stated is the more persuasive of the 
diagnostic judgments contained in the record and the Board 
adopts it as the basis for deciding the present appeal.  

The veteran has attacked the panel examination on the basis 
that it did not incorporate certain psychological tests which 
he claims are necessary for a diagnosis of PTSD.  However, 
the VA examiners are presumed to be competent to determine 
which tests and studies are necessary to ensure that a 
diagnosis is properly established, to interpret the results 
of the studies, and to make a determination as to whether 
further inquiries are required.  The Court in Cohen, Id., 
gave medical diagnosticians ample leeway to make whatever 
judgments are necessary to establish the diagnosis.  As noted 
above, the examination report is complete and detailed and 
reflects both observation of the veteran and a study of the 
record.  In the absence of any indication to the contrary, 
the fact that the examiners filed a single report rather than 
individual reports does not suggest that their opinions were 
not in agreement with one another or that the report should 
be given a lesser degree of credibility and probative weight.  

With respect to the veteran's own opinion that he has PTSD, 
the Court has been clear in stating that a veteran is not 
competent to provide a medical opinion diagnosing himself 
with PTSD.  See Hyder v. Derwinski, 1 Vet. App. 221, 225 
(1991); Contreras v. Brown, 5 Vet. App. 492 (1993).  

In reaching its decision, the Board does not dispute that the 
veteran experienced traumatic events in service.  Though the 
occurrence of stressful events must be conceded, a 
preponderance of the credible evidence of record militates 
against the veteran's claim with respect to the critical 
findings as to the existence of current PTSD related to those 
events, and the existence of a nexus between any current 
psychiatric symptomatology and military service, in 
accordance with the regulatory requirements.  Since a 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply.  38 U.S.C.A. 
§ 5107(b).  


ORDER

The claim of entitlement to service connection for impotence 
secondary to prostatitis is well grounded.  To that extent 
only, the appeal is allowed.  

Service connection for PTSD is denied.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet.App. 268 (1998).  Although 
the instructions below should be carried out in a logical 
chronological sequence, no instruction in this remand may be 
given a lower order of priority in terms of the necessity of 
its being carried out completely.  

Because the claim of entitlement to service connection for 
impotence secondary to prostatitis is well grounded, the VA 
has a duty to assist the appellant in developing facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  The actions required to satisfy the duty to assist 
include procurement of relevant medical, Littke v. Derwinski, 
1 Vet. App. 90 (1990), and a thorough and contemporaneous 
examination that takes into account the records of prior 
medical treatment and prior examinations.  Green v. 
Derwinski, 1 Vet.App. 121 (1991); Lineberger v. Brown, 5 Vet. 
App. 367 (1993); Waddell v. Brown, 5 Vet. App. 454 (1993); 38 
C.F.R. § 3.326.  

Adjudication of the issue of entitlement to service 
connection for impotence secondary to prostatitis entails a 
determination as to whether there is a medical relationship 
between the service-connected prostatitis and the development 
of impotence.  The finding that the records from Dr. 
McDermott suggest such a cause-and-effect relationship is 
sufficient to well ground the claim, but an additional 
medical opinion on this question is required in order to 
support a claim of service connection by a preponderance of 
the evidence.  A special VA examination by a specialist in 
genitourinary diseases should be performed.  The examination 
should be preceded by requests for any additional examination 
or treatment records that may be available.  

In addition, the suggestion by Dr. McDermott that the 
prostatitis may be only a partial cause of impotence raises a 
question as to whether the veteran may be entitled to service 
connection for aggravation of impotence by the prostatitis 
pursuant to Allen v. Brown, 7 Vet. App. 439 (1995), in the 
event that proximate causation under 38 C.F.R. § 3.310(a) 
(1999) is not demonstrated.  This question is inextricably 
intertwined with the issue of proximate causation.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991); Kellar v. Brown, 6 Vet. 
App. 157 (1994), Parker v. Brown, 7 Vet. App. 116 (1994).  
The matter must be addressed as part of the present appeal.  

In Allen, the Court held that the term "disability" for 
service connection purposes "refers to impairment of earning 
capacity, and that such definition mandates that any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, shall be 
compensated."  Allen, at 448 (emphasis in original).  Thus, 
when aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service-connected 
condition, the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
before the aggravation.  In other words, a veteran is 
entitled to service connection for any increment in the 
severity of a nonservice-connected disability attributable to 
a service-connected disability.  In determining entitlement 
under the Allen analysis, a VA examination to identify and 
define any increment of additional impotence caused by the 
service-connected prostatitis must be performed.  

Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Accordingly, the case is remanded for the following actions:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.  

2.  The RO should take appropriate steps 
to obtain any additional VA outpatient 
treatment records dated since March 1997, 
the date of the most recent records 
currently on file.  

3.  The veteran should be given an 
opportunity to identify all medical 
providers, both VA and private, including 
both physicians and institutions 
(hospitals or clinics), from which he has 
received examination or treatment for 
impotence at any time since service.  
Upon receipt of proper authorization, the 
RO should attempt to obtain all available 
documentation from the physicians or 
other providers identified by the 
veteran.  

4.  The RO should take appropriate steps 
to schedule the veteran for a special VA 
examination by a urologist to determine 
the nature and etiology of the current 
impotence and ascertain its relationship 
to service-connected prostatitis, if any.  
All indicated tests and studies should be 
performed, and all clinical findings 
should be reported in detail.  It is 
essential that the claims folder be 
provided to the examiner for review in 
conjunction with the examination, 
together with a copy of this remand.  

On the basis of current examination 
findings, review of the file, and any 
additional information obtained from the 
veteran, the examiner should respond to 
the following questions and provide a 
full statement of the basis for any 
conclusions reached.  

(a)  Is it more likely than 
not, as likely as not or less 
likely than not that the 
current impotence is due to or 
the proximate result of the 
service-connected prostatitis?  

(b)  If, and only if, the 
answer to the foregoing 
question is that it is less 
likely than not that impotence 
is proximately due to 
prostatitis, the following 
question should answered:  Is 
it more likely than not, as 
likely as not or less likely 
than not that the service-
connected prostatitis has 
caused chronic aggravation of 
the impotence?  If so, the 
amount of the aggravation 
should be described and 
quantified.  

5.  After completion of the foregoing, 
the RO should review the examination 
report received to ensure that it is 
adequate to achieve the purposes of this 
remand.  If the requested information has 
not been provided, the report should be 
returned as inadequate for rating 
purposes pursuant to 38 C.F.R. § 4.2 
(1999).  If this is necessary, the 
physician who performed the examination 
should be given an opportunity to amend 
the report without reexamining the 
veteran but should be free to schedule a 
reexamination if necessary.  All other 
necessary follow-up actions should be 
taken.

6.  When the record is complete, the RO 
should review the issue of entitlement to 
service connection for impotence 
secondary to prostatitis.  If the 
determination is adverse to the veteran, 
a supplemental statement of the case 
should be prepared and the veteran and 
his representative should be given a 
reasonable period of time for reply.  

Thereafter, the claim should be returned to the Board for 
further review on appeal, if in order.  No action is required 
of the veteran until he receives further notice.  The purpose 
of this remand is to obtain additional information.  The 
Board does not intimate any factual or legal conclusions as 
to the outcome ultimately warranted in this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


Error! Not a valid link.

